Citation Nr: 0413997	
Decision Date: 05/13/04    Archive Date: 06/10/04

DOCKET NO.  02-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 
26, 1998, for the grant of service connection for an 
adjustment disorder with depressed mood.

2.  Entitlement to a higher initial rating for service-
connected mental disorder, currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to October 
1979, from August 1980 to August 1984, and from December 1988 
to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which granted service connection 
for major depressive disorder and assigned that disorder a 30 
percent evaluation, effective November 18, 1999.  The veteran 
appealed as to the rating and effective date of service 
connection.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
psychiatric disorder was received by the RO on February 26, 
1998, many years after service, and the RO granted service 
connection effective from that date.

2.  The veteran's service-connected mental disorder is 
manifested by symptoms including anxiety, depression; 
difficulty with concentration, sleeping, appetite, 
irritability, and temper; with mental exhaustion and fatigue; 
and an inability to establish and maintain effective 
relationships. 


CONCLUSIONS OF LAW

1.  An effective date earlier than February 26, 1998, for the 
award of service connection for major depressive disorder is 
not warranted. 38 U.S.C.A. §§ 1155, 5107, 5110, (West 2002); 
38 C.F.R. §§ 3.400 (2003).

2.  The criteria for a 70 percent evaluation for service-
connected mental disorder have been met. 38 U.S.C.A. §§ 1155, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9435 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in April 2001.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  He has also 
been informed of what evidence was needed to substantiate his 
claims for an increased rating and for an earlier effective 
date for service connection regarding his adjustment disorder 
with depressed mood.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002.  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claims, and he was afforded examination by VA.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.



II. Earlier Effective Date

Background

On February 26, 1998, the RO received the veteran's initial 
claim for compensation benefits, for service connection for a 
depressive disorder.

In a March 1998 decision, the RO denied service connection 
for depression.  The veteran was notified of that decision in 
April 1998 and initiated an appeal as to that denial that 
month by filing a notice of disagreement.  He perfected his 
appeal after receipt of a statement of the case in May 1998 
by filing a VA Form 9 in June 1998.  

On November 18, 1999, the RO received from the veteran a VA 
Form 21-4138 and attached statement which addressed claims 
including the veteran's claim for service connection for a 
depressive disorder. 

In a September 2000 decision, the RO granted service 
connection for major depressive disorder and rated that 
disorder at a 30 percent level, effective November 18, 1999.  
The effective date assignment was based on the date of 
receipt of correspondence from the veteran discussed above.  
As noted in the introduction, the veteran appealed as to the 
assigned effective date of November 18, 1999.

In a September 2002 decision, the RO granted an earlier 
effective date of February 26, 1998.

Analysis

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400 (b)(2).

The veteran was separated from his last period of active duty 
in April 1989.  His initial compensation claim, requesting 
service connection for a depressive disorder, was received by 
the RO on February 26, 1998.  There is no earlier formal or 
informal claim for this particular benefit.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).

The veteran essentially argues that service connection for 
his adjustment disorder with depressed mood should be 
effective from March 18, 1997.  He also stated that he was 
diagnosed as having mild depression and anxiety due to 
military trauma as far back as 1989.  The Board finds that 
the veteran's claim has no merit under the law on effective 
dates, which unequivocally provides that, when a claim is 
filed more than a year after service, the award of service 
connection and compensation may be no earlier than the date 
the VA receives the application for the benefit.  Here, the 
veteran's original claim for service connection for a 
depressive disorder was received on February 26, 1998, many 
years after service.  Therefore, February 26, 1998, is the 
earliest effective date permitted by law.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
adjustment disorder with depressed mood, and the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Entitlement to a Rating in Excess of 30 Percent for 
Service-connected Mental Disorder

Background

VA medical records include the treatment report when the 
veteran was referred for an evaluation of depression that was 
performed in March 1997.  At that time the veteran scored in 
the moderate range of depression on the Beck Depression 
Inventory, with item endorsements consistent with a focus on 
physical difficulties, decrease in energy, difficulties 
sleeping, critical thinking, disappointment, sadness, 
discouragement and a decrease in enjoyment of usual 
activities.  The examiner opined that the veteran presented 
as a moderately depressed man.  The veteran had 
neurovegetative signs of depression.  The report contains a 
diagnosis of depressive disorder, not otherwise specified.  

A VA psychology note of an evaluation in July 1998 includes 
findings from testing for measurement of self-reported 
depressive symptoms.  The veteran's score indicated severely 
depressed mood.  The veteran reported feelings of sadness, 
pessimism, loss of pleasure and interest, guilt, feelings of 
being punished, self-criticism and increased crying, 
psychomotor agitation, indecisiveness, lowered self-esteem 
and energy, trouble sleeping, irritability, loss of 
concentration, and loss of interest in sex.  The examiner 
opined that several moderate to severe mood and anxiety 
symptoms were noted.  After examination, the report includes 
diagnoses of major depression, single episode, moderate; and 
rule out panic disorder without agoraphobia.  A GAF score of 
40 was recorded.

A September 1998 report of a VA examination by a psychologist 
shows that the veteran reported that he had been divorced 
since 1986.  He was living with his parents presently while 
undergoing surgeries.  He spent as much time as he could with 
his children.  He becomes short tempered with his children, 
and explosive at work.  On mental status evaluation, he said 
that he had depression at times and avoided others when he 
was down.  He spent time to himself.  His chronic pain had a 
lot to do with his depression, and he worries.  The examiner 
noted that the veteran had been seen and treated for 
depression, and that the treating physician reported that the 
veteran suffered anxiety, mental exhaustion, and fatigue, 
considered mild depression.  The present examiner indicated 
that a diagnosis of adjustment disorder with anxiety and 
depression was appropriate.  The examiner opined that this 
appeared to be a mild to perhaps moderate limitation for the 
veteran at times.

A September 1999 memorandum letter of decision shows that the 
veteran's employer decided to remove him from employment for 
reasons including failure to report to duty and failure to 
offer any reason or explanation for failure to report for 
duty.

The report of an August 2000 VA examination for mental 
disorders shows that the veteran had complaints of feeling 
depressed most of the time.  He had frequent awakenings 
during the night and his appetite had become variable.  He 
had a history of recurrent thoughts of suicide but had 
managed to control them.  He was unable to concentrate well 
enough to read books as he used to.  He had no energy, did 
not have fun anymore, and had begun to feel hopeless about 
his situation.  The veteran was being treated by a therapist 
approximately every month and was taking medication.  The 
veteran was married from 1982 to 1991 when he was divorced.  
He had three children and was currently living with his 
family.  

On examination, he was alert and well oriented.  He was 
casually dressed.  His mood was markedly depressed and his 
affect was tearful and appropriate.  He had a past history of 
intermittent suicidal ideation but denied any current plan or 
intent to commit suicide.  He had no homicidal ideation.  
There was no evidence of illogical or delusional thought 
process.  He had an excellent memory for both recent and 
remote events.  Insight and judgment were good.  The report 
contains an impression of major depressive disorder, 
nonpsychotic.  The Global Assessment of Functioning (GAF) 
score was recorded as 50, current and in the past year.  The 
examiner opined that the veteran's depressive symptoms were 
currently in the moderate to severe range and result in 
concomitant functional impairment as noted by the above GAF 
scores.

The report of a May 2001 VA examination for mental disorders 
shows that the veteran reported complaints that his appetite 
fluctuated and his sleep was impaired, and he had insomnia.  
He took medication.  On examination, he was casually dressed 
and neat in appearance.  There was no evidence of 
restlessness, tense posture, or strained voice.  There were 
no abrupt changes in topics being discussed.  His speech was 
normal in rate and volume.  He was cooperative and attentive.  
His mood had been a mixture of anxiety ad depression.  His 
affect was depressed and shallow.  He was pain-focused.  
There was no evidence of a thought disorder.  His 
intellectual functioning would place him in the average 
range.  He was oriented within normal limits as to person, 
place and time.  His memory was intact.  His insight was 
minimal, and judgment was considered fair.  The examination 
report contains an impression of mood disorder due to 
osteochondritis desiccans, with depressive features.  The GAF 
score was recorded as 50, current, and 55, highest in past 
year.

VA treatment notes in 2001 show that later that month after 
the May 2001 VA examination, there is an impression of 
adjustment disorder with depressed mood by history, remains 
stable on current medications.  The GAF score at that time 
was 50.

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Because the service-connected mental disorder has been rated 
30 percent disabling throughout the appeal period, the Board 
will address whether there is any basis to assign a rating 
greater than 30 percent for any portion of the appeal period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9435 (2003), mood 
disorder will be evaluated in accordance with the General 
Rating Formula for Mental Disorders. Under that formula, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF from 31 to 40 is defined as exhibiting some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF from 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score from 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.

Mauerhan v. Principi, 16 Vet. App. 436 (2002), issued 
important guidance in the application of the current 
psychiatric rating criteria.  The United States Court of 
Appeals for Veterans Claims (CAVC) stated that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating. The CAVC stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the CAVC also found it 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.

The lay statements describing the symptoms of the veteran's 
psychiatric disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

The Board notes that the psychiatric diagnosis has been 
changed over time from major depressive disorder to mood 
disorder with depressive features, and finally to adjustment 
disorder with depressed mood.  The Board finds that the 
veteran's adjustment disorder with depressed mood has been 
manifested throughout the appeal period by symptoms 
consistent with the criteria required for a 70 percent 
evaluation under Diagnostic Code 9435.  

Throughout the appeal period, the veteran's psychiatric 
disorder has manifested symptoms including anxiety and 
depression; with feelings of sadness, hopelessness, loss of 
pleasure and interest, guilt, self criticism, mental 
exhaustion, and fatigue.  He has had difficulty with 
concentration, sleeping, appetite, irritability, and temper.  
His insight was considered minimal and judgment fair.  He has 
also had a history of intermittent suicidal ideation, albeit 
without any current plan or intent to follow-through.  At 
times during examinations his symptoms have been described as 
severely depressed mood or markedly depressed.

The veteran has reported that he was explosive at work, and 
short tempered with his children.  He has been divorced since 
1986, lives with his parents, and avoids others when feeling 
down.  The Board finds that the record reflects symptoms 
reflective of near-continuous depression affecting his 
ability to function independently and effectively. 

Comparing the above symptoms to the provisions of the rating 
schedule, the Board finds that the criteria for a 70 percent 
rating are more nearly approximated.  The evidence reflects 
assignment of GAF scores of as low as 40, however, that was 
assigned only once.  Most generally a GAF score of 50 has 
been assigned, reflecting serious impairment.  A GAF score of 
55 was assigned for "highest in past year" in the most 
recent VA examination, when a score of 50 was assigned 
currently.  Thus, the Board finds that the service-connected 
adjustment disorder with depressed mood has played a part in 
severely impairing the veteran's ability to obtain and retain 
employment.  

The criteria of a 100 percent rating, however, are not more 
nearly approximated because the psychoneurotic symptoms are 
not shown to be totally incapacitating nor shown to cause 
inability to obtain or to retain employment.  That is, 
comparing the symptoms to the criteria of the rating 
schedule, the Board does not find that the criteria of a 100 
percent rating are more nearly approximated.  

Examination findings include that the veteran showed no 
evidence of a thought disorder and his intellectual 
functioning was in the average range.  He was oriented as to 
person, place and time, and his memory was intact.  None of 
the examiners have made findings that the veteran was unable 
to work due to his psychiatric disorder.  Although divorced, 
he tried to spend as much time with his children as possible 
and he lived with his parents.  The veteran's adjustment 
disorder with depressed mood has not resulted in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientations to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The Board 
notes that the veteran has other significant service-
connected disabilities which have impacted his occupational 
impairment.  However, with respect to the veteran's 
psychiatric disability, the criteria for a 100 percent rating 
are not more nearly approximated and the benefit of the doubt 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).




ORDER

An effective date earlier than February 26, 1998 for the 
grant of service connection for adjustment disorder with 
depressed mood is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for service-connected 
mental disorder is granted, subject to regulations applicable 
to the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



